Citation Nr: 0304264	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002) for cardiovascular disorders, to include 
coronary artery disease, hypertension, congestive heart 
failure, and cardiomyopathy, as secondary to a left leg 
above-the-knee amputation (for which compensation has been 
granted under 38 U.S.C.A. § 1151).


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the benefit sought on 
appeal.


FINDING OF FACT

Under 38 C.F.R. § 3.310(b), the veteran's cardiovascular 
disorders, specifically, coronary artery disease, 
hypertension, congestive heart failure, and cardiomyopathy, 
are secondary to his left leg above-the-knee amputation for 
which compensation has been granted under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for compensation benefits for cardiovascular 
disorders, specifically, coronary artery disease, 
hypertension, congestive heart failure, and cardiomyopathy, 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to a left leg above-the-knee amputation for which 
compensation has been granted under 38 U.S.C.A. § 1151, have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.310(a)(b), 3.358 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By a Board decision dated January 2001, the veteran was 
granted entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability due to closure of right leg 
fasciotomies performed by the VA.  

In 1998, the veteran filed a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
disorder, to include coronary artery disease, hypertension, 
congestive heart failure, and cardiomyopathy, as secondary to 
a left leg above-the-knee amputation.

VA hospital admission records indicate that the veteran was 
admitted in September 1997 for chronic pain and abuse of 
Percocet due to his vascular disease pain.  It was noted that 
prior to his admission, the veteran was seen in the 
cardiovascular clinic and reported their impression that he 
had severe vascular disease with positive imaging study and 
that he needed a cardiac cath.  The test showed about a 50 
percent stenosis on the proximal circumflex artery, with no 
complications of the cath.  It was noted that the veteran was 
started on Coumadin.  It was noted that the veteran's blood 
pressure was well controlled and was running in the 140's 
systolic over 60 to 80 diastolic.  The veteran had ejection 
fraction of 20 percent by echo and he was started on digoxin 
and ACE inhibitors and his ejection fraction was 20 percent 
by cath on the digoxin and ACE inhibitor.  Blood pressures 
tolerated the medications well.  

At his August 1998 VA examination, the veteran reported that 
his illness started in 1994 as intermittent chest pains, 
retrosternal in location, radiating to the teeth, on and off, 
lasting for two to three minutes, associated with some 
dyspnea.  The frequency of his cardiac symptoms varied, but 
here was no pattern of progression.  He claimed that he was 
fatigued all the time.  It was noted that the veteran had no 
significant dizziness or syncope.  He indicated that he had 
not had any myocardial infarction, but in 1997, he was noted 
to have poor left ventricular ejection fraction by a 
cardiologist at the Memphis VAMC.  The veteran reported no 
cardiac surgery, coronary artery bypass graft surgery, 
valvular surgery, cardiac transplant, or angioplasty.  He 
indicated that he had coronary arteriogram in September of 
1997, which showed that he had a 50 percent long stenotic 
lesion of the left circumflex.  It was noted that the veteran 
had a history of hypertension since 1998 and history of 
diabetes mellitus since 1994.  

The examination showed the blood pressure to be 160/80 and 
heart rate was 80 per minute.  Heart was regular with no 
murmurs.  Breath sounds were clear and he had no edema.  The 
examiner noted that the veteran had at least a 
cardiomyopathy, probably idiopathy, possibly alcoholic and 
this cardiomyopathy was not a result of his gastrointestinal 
bleed in August 1994.  The examiner also indicated that in 
all probability he had the cardiomyopathy before his illness 
in July and August 1994.

In August 1998, the veteran underwent a VA heart examination 
and in the examination report, the examiner noted that the 
veteran's current cardiovascular disorder was not a result of 
a gastrointestinal bleed in 1994.  However, the examiner did 
not address the broader question of whether the veteran's 
current cardiovascular disorder was either incurred or 
aggravated as a result of the total residuals of a left leg 
above-the-knee amputation.

A March 2001 examination was performed upon request to 
determine the correct current evaluation for the residuals of 
the fasciotomy closures of the right lower extremity and 
following that examination, the evaluation was increased to 
40 percent disabling.  The examination noted hypertension 
since 1998; cardiomyopathy with left ventricular ejection 
fraction 20 percent on echo September 1997; coronary artery 
disease with catheterization showing a 50 percent long 
stenotic lesion of the left circumflex in September 1997; 
left bundle branch block on EKG; chronic obstructive 
pulmonary disease.  

As a result of a January 2001 Board remand, the August 2002 
VA examiner was to diagnose any and all cardiovascular 
disorders shown on the examination and provide an opinion as 
to whether it was as least as likely as not that any 
cardiovascular disorder diagnosed was related to the 
veteran's service connected above-the-knee left leg 
amputation.

Review of the medical records by the examiner showed a chest 
x-ray done in 1998 which demonstrated chronic obstructive 
pulmonary disease with emphysematous changes in the upper 
lobes.  Heart size was normal.  A dipyridamole sestamibi scan 
was done in 1997, which showed a perfusion defect involving 
the anterior septal and apical region.  Based on this 
finding, the veteran went for further evaluation with a 
coronary catheterization, which showed single-vessel coronary 
disease with moderate stenosis of the right coronary artery.  
Dilated cardiomyopathy with an ejection fraction estimated at 
25 percent with no regional wall motion abnormalities.  An 
echocardiogram also showed severe global hypokinesis with 20 
percent ejection fraction and normal valve function.  His 
electrocardiogram showed normal sinus rhythm with left 
bundle-branch block.  Laboratory results from previous visit 
showed creatinine elevated at 2.4, cholesterol 162, LDL 86, 
HDL 24, and triglyceride 260 consistent with type IV 
hyperlipidemia, and a hemoglobin A1C of 6.8.  The examiner 
noted that these were all values from approximately a year 
ago.

Past medical history was significant for bladder cancer in 
1982, peripheral arterial disease with intermittent 
claudication beginning in 1982 ultimately leading to 
placement of an aortofemoral Y graft in 1988.  History was 
also positive for diabetes mellitus type II diagnosed in 1994 
and hypertension, date of diagnosis noted as unknown.

It was noted that the veteran in July 1994 experienced an 
episode of syncope and was found to have bleeding ulcers at 
the Popular Bluff VA hospital.  The veteran reported that he 
had recurrent GI bleeding and syncope on two other occasions 
and ultimately he was transferred to Memphis VA hospital 
where his aortofemoral Y graft, which had been placed some 
eight years earlier, had to be removed and he had to have his 
left leg amputated.

The examination showed blood pressure was 152/70 mmHg in his 
left arm and 140/60 mmHg in his right arm with a significant 
difference between the tow arms.  His carotids were 3+ and 
equal with good upstroke and no bruit.  A right subclavian 
bruit was heard.  There was no palpable delay in his right or 
left brachial pulses.  Chest examination showed breath sounds 
were equal and clear.  A vein graft was palpated extending 
from the right shoulder down the right anterior axillary line 
to the right groin.  Abdominal examination showed there was 
an extensive midline scar from previous Y grafts and bladder 
resection.  Lower extremity examination showed a high left 
lower extremity above-the-knee amputation.  On the right 
lower extremity there was 2+ edema with brawny induration and 
the vein graft site scar.  Cardiac examination showed regular 
rate and rhythm at 60.  First and second heart sounds were 
equal in intensity and quality.  There was no S3, no murmur, 
and no jugular venous distention was heard.

It was the opinion of the examiner that the veteran's 
cardiovascular disorders of hypertension, cardiomyopathy 
without clinical history of congestive heart failure and 
coronary heart disease were not related to his service-
connected left above-the-knee amputation nor to the disorders 
which led to the amputation, i.e., recurrent GI bleeding and 
infected and thrombosed aortofemoral vascular graft.  In 
support of this opinion, the examiner cited the absence of 
objective evidence of myocardial infarction or heart valve 
damage, which might have been ensued as a result of his 
illness.  In contrast, his pattern was that of a dilated 
idiopathic cardiomyopathy as was associated with both 
diabetes and hypertension.  Aside from causing direct heart 
damage through induction of myocardial infarction or heart 
valve infection, the hypotension and physiologic stress 
associated with valve infection, the hypotension and 
physiologic stress associated with his hospitalizations and 
subsequent amputation would in and of themselves not be 
sufficient to induce permanent heart muscle damage.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA hospital admission records 
dated September to October 1997; VA examinations dated August 
1998, March 2001, and August 2002.  

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in January 2001 for 
further development to include the scheduling of a VA 
examination.  

The RO sent the veteran a letter dated September 2001 
notifying the veteran that a VA examination would be 
scheduled and what additional information would be needed 
from the veteran.  In April 2002, the veteran was sent a 
letter explaining the VCAA and what evidence was necessary to 
establish entitlement to the benefit sought, what information 
was needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In December 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  In this case the veteran filed his claim in 
1998 after being awarded compensation under 38 U.S.C.A. 
§ 1151 for closure of right leg fasciotomies by a Board 
decision dated January 2001.  The veteran alleges that his 
cardiovascular disorders are secondary to his left leg above-
the-knee amputation for which compensation was granted.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. § 
3.310(b).

Although an injury or disease compensated under 38 U.S.C.A. § 
1151 is not a service-connected disability, this provision 
requires that VA pay compensation in the same manner as if 
the disability were service connected.  The VA General 
Counsel has determined that the language and history of 38 
U.S.C.A. § 1151 reflect a congressional intent that all 
disability and DIC benefits payable for service-connected 
disability shall also be payable for disability within the 
scope of 38 U.S.C.A. § 1151.  See VAOPGCPREC 8-97, VAOPGCPREC 
100-90 , VAOPGCPREC 80-90, VAOPGCPREC 73-90.

Analysis

The veteran contends, in essence, that his above-the-knee 
amputation for which compensation has been granted under 
38 U.S.C.A. § 1151 brought about his cardiovascular 
disorders, therefore, service connection is warranted.  In 
this regard, however, there is clinical evidence of record 
that does not find any etiological relationship between the 
veteran's cardiovascular disorders and his 38 U.S.C.A. § 1151 
grant of compensation.  

At the same time, however, the Board is cognizant of the 
provisions of 38 C.F.R. § 3.310(b), which establish a 
presumption of a causal relationship between ischemic or 
other cardiovascular disease and impairment associated with 
service-connected above-the-knee amputation.  In view of the 
fact that the veteran was service-connected for left above-
the-knee amputation, such condition, pursuant to the above-
cited provisions of 38 C.F.R. § 3.310(b), is presumed to have 
brought about the cardiovascular disorders, to include 
coronary artery disease, hypertension, congestive heart 
failure, and cardiomyopathy.

Thus, in view of the provisions of 38 C.F.R. § 3.310(b), and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's cardiovasular disorders must be seen 
as having been associated with a service-connected disability 
(left above-the-knee amputation).  Therefore, entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
disorder, to include coronary artery disease, hypertension, 
congestive heart failure, and cardiomyopathy, as secondary to 
a left leg above-the-knee amputation for which compensation 
has been granted under 38 U.S.C.A. § 1151 is granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cardiovascular disorders, to include coronary artery disease, 
hypertension, congestive heart failure, and cardiomyopathy, 
as secondary to a left leg above-the-knee amputation (for 
which compensation has been granted under 38 U.S.C.A. 
§ 1151), is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

